Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recite the limitations "the game" in lines 6, 13, and 17, however, the claim also recites “an electronic game” in line 1, and “a slot-machine type game” in line 5.  It is unclear which game the recitations of “the game” are referring to in the claim, thus, deemed indefinite.  Also, claims 19, 21, and 22 has the same or similar issues as stated above.
Claim 18 recites the limitation "the particular game event" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Also, claims 19-23 has the same or similar issues as stated above.
Claim 18 recites the limitation "the column" in line 19, however, the claim also recites “a plurality of columns, each column” in line 4, and “a particular column” in line 21.  It is unclear which 
Claim 18 recite the limitations "a plurality of paylines" in lines 6 and 23.  However, it is unclear whether the different recitations of "a plurality of paylines" are referring to the same or different paylines, thus, deemed unclear.  Also, claims 19-23 has the same or similar issues as stated above.
Claim 18 recite the limitations "the symbol positions" and “symbol positons” in lines 10, 14, and 24.  However, the claim also recites “symbol matrix consisting of a plurality of symbol positions” in lines 2 and 3, and “each payline comprising a plurality of symbol positions” in lines 6 and 7.  It is unclear how all the different recitations of “symbol positions” are related or unrelated to each other, thus, deemed indefinite.  Also, claims 19-23 has the same or similar issues as stated above.
Claim 21 recite the limitations "the outcome" in pg. 20 lines 14-15 and 17, however, the claim also recites “a winning outcome” in line 7, and “a preliminary outcome” in line 10.  It is unclear which outcome the recitations of “the outcome” are referring to in the claim, thus, deemed indefinite.  Also, claims 22 and 23 has the same or similar issues as stated above.
Claim 21 recite the limitations "a qualifying reel" in pg. 10 on lines 11-12, 16, and 28.  However, it is unclear whether the different recitations of "a qualifying reel" are referring to the same or different reel, thus, deemed unclear.  Also, claims 22 and 23 has the same or similar issues as stated above.
Claim 18 recite the limitations "special symbols" in lines 25 and 27.  However, it is unclear whether the different recitations of "special symbols" are referring to the same or different symbols, thus, deemed unclear.  Also, claims 19-23 has the same or similar issues as stated above.

Allowable Subject Matter
Claims 1-3 and 5-17 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DAMON J PIERCE/Primary Examiner, Art Unit 3715